Citation Nr: 1307850	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  12-02 595A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky
And the Department of Veterans Affairs Pension Management Center
In Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for coccidioidomycosis.

2.  Entitlement to service connection for an eye disorder, to include as related to chicken dust exposure.

3.  Entitlement to service connection for a psychiatric disorder, to include as related to erectile dysfunction.

4.  Entitlement to service connection for a prostate disorder.

5.  Entitlement to service connection for erectile dysfunction, loss of a testicle, and infertility, to include as due to exposure to ionizing radiation.

6.  Entitlement to service connection for a thyroid disorder.

7.  Entitlement to service connection for diabetes mellitus, type II.

8.  Entitlement to service connection for a bowel disorder.  

9.  Entitlement to service connection for the cause of the Veteran's death.

10.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C. § 1318.

11.  Eligibility to Dependents' Educational Assistance.  


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1953 to May 1955.  The Veteran died in early 2010.  The appellant is the Veteran's widow.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in pertinent part, denied the Veteran's claims for service connection for coccidioidomycosis; an eye disorder; a psychiatric disorder; a prostate disorder; erectile dysfunction, loss of a testicle, and infertility; a thyroid disorder; diabetes mellitus; and a bowel disorder.  

As noted above, the Veteran died during the pendency of his appeal.  For claimants who died on or after October 10, 2008, as here, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) enacted 
38 U.S.C.A. § 5121A (West 2002 & Supp. 2012), which permits an eligible person to file a request to be substituted for the Veteran for purposes of processing the claim to completion.  

After the Veteran's death, the appellant submitted evidence that showed that she was the Veteran's wife at the time of his death and the RO subsequently approved her application for substitution for the Veteran's claims for service connection.  The Veteran's surviving spouse is substituted under the law, as the appellant regarding the Veteran's outstanding claims for service connection.  

This matter also comes before the Board, in part, on appeal from a February 2008 rating decision by Pension Management Center
In Milwaukee, Wisconsin
 VA Pension Management Center in Milwaukee, Wisconsin,which denied the appellant's claims for service connection for the cause of the Veteran's death; entitlement to Dependency and Indemnity Compensation under 38 U.S.C. § 1318 (West 2002); and eligibility to Dependents' Educational Assistance.  

In her respective February 2012 Substantive Appeals to the Board, the appellant indicated that she wished to testify before a Veterans Law Judge, seated at the Board's Central Office in Washington, DC (Central Office hearing).  In a February 2013 written statement, the appellant indicated that she would be unable to travel any distance to either testify before a judge or attend an interview to present evidence personally.  

The appellant also wrote that she was giving "Patricia" permission to present her case in whichever way she thought would be necessary.  The Board assumes from this statement that the Veteran has waived her request for a Central Office hearing; however, the record contains no notation identifying the "Patricia" mentioned in the February 2013 statement.  The appellant has not submitted a form appointing any individual or veterans service organization (VSO) as her representative.  As the Board is remanding the appellant's appeal, the Board will request that the AMC/RO contact the appellant to clarify whether she is attempting to appoint someone to represent her with this appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is required before the issues are ready for appellate review. 38 C.F.R. § 19.9 (2012).  

The Veteran's death certificate lists the immediate cause of death as a "failure to thrive" and the underlying cause of death as atrial fibrillation.  The Veteran's service-connected disabilities at the time of his death were hearing loss and tinnitus; however, at the time of his death, the Veteran had claims pending for service connection for coccidioidomycosis, an eye disorder; a psychiatric disorder; a prostate disorder; erectile dysfunction, loss of a testicle, and infertility; a thyroid disorder; diabetes mellitus; and a bowel disorder pending at the RO.  

Generally, when a Veteran has claims pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2012); 38 C.F.R. § 3.1000 (2012).

The statute regarding accrued benefits claims was amended on October 10, 2008.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new, liberalizing statute, which provides that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  

In this case, the original claimant died after the effective date of the liberalizing law, and the appellant has been substituted. 

Under the new law, the appeal is to be continued as if the original claimant were not deceased. There is an important distinction between the law governing a regular claim for accrued benefits upon the death of a beneficiary (38 U.S.C.A. § 5121) and the new statute regarding substitutions of claimants in the case of death of a claimant (38 U.S.C.A. § 5121A).  When adjudicating the former, only the evidence of record at the time of the original claimant's death may be considered as the basis for a determination on the merits of the claim.  By contrast, when a properly qualified substitute claimant "continues the pending claim in the footsteps" of the original claimant after his or her demise, additional development of the record may be undertaken if that is deemed appropriate and/or necessary in order to adequately adjudicate the merits of the claim.  Unlike prior accrued benefits claims, the record is not closed on the date of death of the original claimant; any evidence received thereafter may be considered in adjudicating the claims.  Therefore, the Board may remand the claims for service connection currently at issue for the procurement of additional evidence, not of record at the time of the Veteran's death, prior to adjudication of those issues.  

Potentially pertinent treatment records are not included in the claims file.  In an August 2010 statement, the appellant wrote that the Veteran was confined to Saint Joseph Hospital in Lexington, Kentucky less than a month prior to his death.  In an undated VA administrative record included in the claims file, a VA employee wrote that the that the RO needed to contact the appellant and request that she assist VA in obtaining the treatment records from Saint Joseph Hospital as they would be critical to her appeal.  

The record, to include the physical claims file and the Virtual VA "e-folder," contains no indication that the RO or the Pension Management Center contacted the appellant in an attempt to procure these records.  Moreover, the Veteran's death certificate indicates that he died at a nursing home named Madison Manor in Richmond, Kentucky.  The record of evidence contains no treatment records from that facility.  As these records might be relevant to claims on appeal, as part of this remand, the AMC/RO should make reasonable attempts to procure these records and associate them with the claims file.  

Regarding the claim for service connection for a prostate disorder, in a March 1955 service discharge medical examination report, a service examiner found that the Veteran's genitourinary system was normal.  Post-service treatment records included in the claims file do not contain any notation indicating diagnosis or treatment for a prostate disorder until many decades after the Veteran's discharge from service.  In an October 2005 private treatment record, a private examiner indicated that the Veteran had been diagnosed with chronic prostatitis in October 2005; yet, in a September 2006 VA treatment record, a VA examiner diagnosed the Veteran as having benign prostatic hyperplasia (BPH) instead.  

In a June 2007 letter, a private examiner stated that the Veteran was disabled due to his service.  The private examiner wrote that, due to his in-service duties as a tank commander, the Veteran had to spend hours "on hard and cold surfaces, causing extreme trauma to his prostate."  The private examiner stated that these experiences caused a lifelong prostate condition, specifically chronic prostatitis.

In a November 2011 VA medical opinion, written after the Veteran's death, a VA clinician noted reviewing the claims file, to include the June 2007 private examiner's letter.  Having reviewed the record, the VA clinician stated that the Veteran's prostatitis was less likely than not related to service.  In explaining this conclusion, the VA clinician wrote that a general review article on chronic prostatitis which he had located on the Internet did not list prolonged sitting on cold and hard surfaces as a cause of prostatitis.  

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board must  assess medical evidence to include the basis of the opinion; the data used by the examiner; the examiner's explanation and other factors.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

In the June 2007 letter, the private examiner stated that the Veteran developed prostatitis due to prolonged sitting on cold and hard surfaces during his service as a tank commander.  Yet, the private examiner did not note reviewing the claims file prior to writing this opinion and did not comment on the March 1955 VA discharge medical examination report in which a service examiner noted that the Veteran's genitourinary system was normal at the Veteran's discharge from service.  By contrast, the November 2011 VA clinician noted reviewing the claims file prior to writing the November 2011 VA medical opinion; yet, in explaining his conclusions, the November 2011 VA clinician wrote that the Veteran's prostatitis was less likely than not related to prolonged sitting on cold and hard surfaces because a single on-line article did not mention any such causal relationship.  

The United States Court of Appeals for Veterans Claims (Court) has found that a medical opinion is inadequate when it is unsupported by clinical evidence.  See Black v. Brown, 5 Vet. App. 177, 180 (1995).  Neither the June 2007 private examiner nor the November 2011 VA clinician explained the basis of their opinions from the clinical evidence of record.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997).  

The AMC/RO should procure an additional VA medical opinion, to be provided by an urologist, based on a complete review of the claims file, regarding the etiology of the Veteran's claimed prostate disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AMC/RO should contact the appellant and request that she clarify matters as to her current representation, to include whether she wished to be represented in this matter by the individual named "Patricia" noted in the February 2013 statement in which she withdrew her requests for a Central Office hearing.   

2.  The AMC/RO should request that the appellant identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for the Veteran's claimed coccidioidomycosis; eye disorder; psychiatric disorder; prostate disorder; erectile dysfunction, loss of a testicle, and infertility; thyroid disorder; diabetes mellitus; and bowel disorder.  In addition, the AMC/RO should also request that the appellant identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for the Veteran's "failure to thrive" and atrial fibrillation.  The AMC/RO should specifically request that the appellant provide the necessary releases allowing for the procurement of all records from Saint Joseph Hospital in Lexington, Kentucky, and the Madison Manor nursing home in Richmond, Kentucky.  After securing the necessary releases, the AMC/RO should attempt to obtain all copies of pertinent treatment records identified by the appellant that are not currently of record.  

3.  After receipt of the evidence directed above, the AMC/RO should request a VA medical opinion from a qualified VA medical clinician, specifically an urologist, to ascertain whether the Veteran's claimed prostate disorder was related to an incident in service, to include sitting for prolonged periods on cold and hard surfaces.  

The following considerations should govern the VA clinician in writing the opinion:

a.  The claims folder and a copy of this remand will be reviewed by the VA examiner, who must acknowledge such review in the report generated by this remand. 

b.  The VA clinician must independently review the record for pertinent evidence, but his or her attention is called to the following: 

i.  The March 1955 service discharge medical examination report.   

ii.  The June 2007 private examiner's letter, indicating that the Veteran's chronic prostatitis was related to trauma incurred during service while sitting on hard and cold surfaces, presumably while operating or riding on a tank.

iii.  The November 2011 VA medical opinion.  
   
c.  The VA clinician must state the medical basis for any opinion rendered, with reference to pertinent evidence of record.  It is critical that the VA clinician review all evidence of record and fully state the medical basis or bases for any opinions rendered.  The VA clinician's stated expertise in and of itself is not a sufficient statement under the law upon which to evaluate a medical opinion.

d.  If the VA clinician is unable to render the requested opinion without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the clinician to use his or her medical expertise and training to render an opinion. 

4.  After the above has been completed, the AMC/RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full, to include the procurement of additional medical opinions if necessary.

5.  Thereafter, and after undertaking any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the appellant should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



